REGISTRATION RIGHTS AGREEMENT
 
This Registration Rights Agreement (this “Agreement”) is made and entered into
as of September 29, 2008, by and among Micromet, Inc., a Delaware corporation
(the “Company”), and the several purchasers signatory hereto (each a “Purchaser”
and collectively, the “Purchasers”).
 
This Agreement is made pursuant to the Securities Purchase Agreement, dated as
of the date hereof between the Company and each Purchaser (the “Purchase
Agreement”).
 
NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and each of the
Purchasers agree as follows:
 
1. Definitions. Capitalized terms used and not otherwise defined herein that are
defined in the Purchase Agreement shall have the meanings given such terms in
the Purchase Agreement. As used in this Agreement, the following terms shall
have the following meanings:
 
“Advice” shall have the meaning set forth in Section 6(d).
 
“Affiliate” means, with respect to any person, any other person which directly
or indirectly controls, is controlled by, or is under common control with, such
person.
 
“Agreement” shall have the meaning set forth in the Preamble.
 
“Business Day” means a day, other than a Saturday or Sunday, on which banks in
New York City are open for the general transaction of business.
 
“Closing” has the meaning set forth in the Purchase Agreement.
 
“Closing Date” has the meaning set forth in the Purchase Agreement.
 
“Commission” means the Securities and Exchange Commission.
 
“Common Stock” means the common stock of the Company, par value $0.00004 per
share, and any securities into which such common stock may hereinafter be
reclassified.
 
“Company” shall have the meaning set forth in the Preamble.
 
“Effective Date” means the date that the Registration Statement filed pursuant
to Section 2(a) is first declared effective by the Commission.
 
“Effectiveness Deadline” means, with respect to the Initial Registration
Statement or the New Registration Statement, the 90th calendar day following the
Closing Date (or, in the event the Commission reviews and has written comments
to the Initial Registration Statement or the New Registration Statement, the
120th calendar day following the Closing Date); provided, however, that if the
Company is notified by the Commission that the Initial Registration Statement or
the New Registration Statement will not be reviewed or is no longer subject to
further review and comments, the Effectiveness Deadline as to such Registration
Statement shall be the tenth (10th) Trading Day following the date on which the
Company is so notified if such date precedes the dates otherwise required above;
provided, further, that if the Effectiveness Deadline falls on a Saturday,
Sunday or other day that the Commission is closed for business, the
Effectiveness Deadline shall be extended to the next Business Day on which the
Commission is open for business.


--------------------------------------------------------------------------------



“Effectiveness Period” shall have the meaning set forth in Section 2(b).
 
“Event” shall have the meaning set forth in Section 2(c).
 
“Event Date” shall have the meaning set forth in Section 2(c).
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.
 
“Filing Deadline” means, with respect to the Initial Registration Statement
required to be filed pursuant to Section 2(a), the 30th calendar day following
the Closing Date, provided, however, that if the Filing Deadline falls on a
Saturday, Sunday or other day that the Commission is closed for business, the
Filing Deadline shall be extended to the next business day on which the
Commission is open for business.
 
“Holder” or “Holders” means the holder or holders, as the case may be, from time
to time of Registrable Securities.
 
“Indemnified Party” shall have the meaning set forth in Section 5(c).
 
“Indemnifying Party” shall have the meaning set forth in Section 5(c).
 
“Initial Registration Statement” means the initial Registration Statement filed
pursuant to Section 2(a) of this Agreement.
 
“Liquidated Damages” shall have the meaning set forth in Section 2(c).
 
“Losses” shall have the meaning set forth in Section 5(a).
 
“New Registration Statement” shall have the meaning set forth in Section 2(a).
 
“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.
 
“Placement Agents” means Piper Jaffray & Co. and RBC Capital Markets and any
permitted assigns.
 
“Principal Market” means the Trading Market on which the Common Stock is
primarily listed on and quoted for trading, which, as of the Closing Date, shall
be the Nasdaq Global Market.
 
“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.
 
“Prospectus” means the prospectus included in a Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by a
Registration Statement, and all other amendments and supplements to the
Prospectus, including post-effective amendments, and all material incorporated
by reference or deemed to be incorporated by reference in such Prospectus.

2

--------------------------------------------------------------------------------



“Purchase Agreement” shall have the meaning set forth in the Recitals.
 
“Purchaser” or “Purchasers” shall have the meaning set forth in the Preamble.
 
“Registrable Securities” means all of (i) the Shares, (ii) the Warrant Shares
and (iii) any securities issued or issuable upon any stock split, dividend or
other distribution, recapitalization or similar event with respect to the
foregoing, provided, that the Holder has completed and delivered to the Company
a Selling Stockholder Questionnaire; and provided, further, that with respect to
a particular Holder, such Holder’s Shares and Warrant Shares shall cease to be
Registrable Securities upon the earliest to occur of the following: (A) a sale
pursuant to a Registration Statement or Rule 144 under the Securities Act (in
which case, only such security sold by the Holder shall cease to be a
Registrable Security); or (B) becoming eligible for resale by the Holder under
Rule 144 without the requirement for the Company to be in compliance with the
current public information required thereunder and without volume or
manner-of-sale restrictions, pursuant to a written opinion letter to such
effect, addressed, delivered and acceptable to the Transfer Agent.
 
“Registration Statements” means any one or more registration statements of the
Company filed under the Securities Act that covers the resale of any of the
Registrable Securities pursuant to the provisions of this Agreement (including
without limitation the Initial Registration Statement, the New Registration
Statement and any Remainder Registration Statements), amendments and supplements
to such Registration Statements, including post-effective amendments, all
exhibits and all material incorporated by reference or deemed to be incorporated
by reference in such Registration Statements.
 
“Remainder Registration Statement” shall have the meaning set forth in Section
2(a).
 
“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.
 
“Rule 415” means Rule 415 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.
 
“Rule 424” means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.
 
"SEC Guidance" means (i) any publicly-available written or oral guidance,
comments, requirements or requests of the Commission staff and (ii) the
Securities Act.
 
“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.
 
“Selling Stockholder Questionnaire” means a questionnaire in the form attached
as Annex B hereto, or such other form of questionnaire as may reasonably be
adopted by the Company from time to time.

3

--------------------------------------------------------------------------------



“Shares” means the shares of Common Stock issued or issuable to the Purchasers
pursuant to the Purchase Agreement.
 
“Special Registration Statement” means a Registration Statement relating to any
employee benefit plan under Form S-8 or similar form or with respect to any
corporate reorganization or other transaction under Rule 145 of the Securities
Act.
 
“Trading Day” means (i) a day on which the Common Stock is listed or quoted and
traded on its Principal Market (other than the OTC Bulletin Board), or (ii) if
the Common Stock is not listed on a Trading Market (other than the OTC Bulletin
Board), a day on which the Common Stock is traded in the over-the-counter
market, as reported by the OTC Bulletin Board, or (iii) if the Common Stock is
not quoted on any Trading Market, a day on which the Common Stock is quoted in
the over-the-counter market as reported in the “pink sheets” by Pink Sheets LLC
(or any similar organization or agency succeeding to its functions of reporting
prices); provided, that in the event that the Common Stock is not listed or
quoted as set forth in (i), (ii) and (iii) hereof, then Trading Day shall mean a
Business Day.
 
“Trading Market” means whichever of the New York Stock Exchange, the American
Stock Exchange, the NASDAQ Global Select Market, the NASDAQ Global Market, the
NASDAQ Capital Market or OTC Bulletin Board on which the Common Stock is listed
or quoted for trading on the date in question.
 
“Warrants” means the Warrants issued pursuant to the Purchase Agreement.
 
“Warrant Shares” means the shares of Common Stock issued or issuable upon
exercise of the Warrants.
 
2. Registration.
 
(a) On or prior to the Filing Deadline, the Company shall prepare and file with
the Commission a Registration Statement covering the resale of all of the
Registrable Securities not already covered by an existing and effective
Registration Statement for an offering to be made on a continuous basis pursuant
to Rule 415 or, if Rule 415 is not available for offers and sales of the
Registrable Securities, by such other means of distribution of Registrable
Securities as the Holders may reasonably specify (the “Initial Registration
Statement”). The Initial Registration Statement shall be on Form S-3 (except if
the Company is then ineligible to register for resale the Registrable Securities
on Form S-3, in which case such registration shall be on such other form
available to register for resale the Registrable Securities as a secondary
offering) subject to the provisions of Section 2(e) and shall contain (except if
otherwise required pursuant to written comments received from the Commission
upon a review of such Registration Statement) the “Plan of Distribution” section
attached hereto as Annex A (which may be modified to respond to comments, if
any, provided by the Commission). Notwithstanding the registration obligations
set forth in this Section 2, in the event the Commission informs the Company
that all of the Registrable Securities cannot, as a result of the application of
Rule 415, be registered for resale as a secondary offering on a single
registration statement, the Company agrees to promptly (i) inform each of the
holders thereof and use its commercially reasonable efforts to file amendments
to the Initial Registration Statement as required by the Commission and/or (ii)
withdraw the Initial Registration Statement and file a new registration
statement (a “New Registration Statement”), in either case covering the maximum
number of Registrable Securities permitted to be registered by the Commission,
on Form S-3 or such other form available to register for resale the Registrable
Securities as a secondary offering; provided, however, that prior to filing such
amendment or New Registration Statement, the Company shall be obligated to use
its commercially reasonable efforts to advocate with the Commission for the
registration of all of the Registrable Securities in accordance with the SEC
Guidance, including without limitation, the Manual of Publicly Available
Telephone Interpretations D.29. Notwithstanding any other provision of this
Agreement and subject to the payment of liquidated damages in Section 2(c), if
any SEC Guidance sets forth a limitation of the number of Registrable Securities
permitted to be registered on a particular Registration Statement as a secondary
offering (and notwithstanding that the Company used diligent efforts to advocate
with the Commission for the registration of all or a greater number of
Registrable Securities), unless otherwise directed in writing by a Holder as to
its Registrable Securities, the number of Registrable Securities to be
registered on such Registration Statement will first be reduced by Registrable
Securities not acquired pursuant to the Purchase Agreement (whether pursuant to
registration rights or otherwise), second by Registrable Securities represented
by holders of Warrant Shares (applied, in the case that some Warrant Shares may
be registered, to the Holders on a pro rata basis based on the total number of
unregistered Warrant Shares held by such Holders) and third by Registrable
Securities represented by Shares (applied, in the case that some Shares may be
registered, to the Holders on a pro rata basis based on the total number of
unregistered Shares held by such Holders, subject to a determination by the
Commission that certain Holders must be reduced first based on the number of
Shares held by such Holders). In the event the Company amends the Initial
Registration Statement or files a New Registration Statement, as the case may
be, under clauses (i) or (ii) above, the Company will use its commercially
reasonable efforts to file with the Commission, as promptly as allowed by
Commission or SEC Guidance provided to the Company or to registrants of
securities in general, one or more registration statements on Form S-3 or such
other form available to register for resale those Registrable Securities that
were not registered for resale on the Initial Registration Statement, as
amended, or the New Registration Statement (the “Remainder Registration
Statements”).

4

--------------------------------------------------------------------------------



(b) The Company shall use its commercially reasonable efforts to cause each
Registration Statement to be declared effective by the Commission as soon as
practicable and, with respect to the Initial Registration Statement or the New
Registration Statement, as applicable, no later than the Effectiveness Deadline
(including filing with the Commission a request for acceleration of
effectiveness in accordance with Rule 461 promulgated under the Securities Act
within five (5) Business Days after the date that the Company is notified
(orally or in writing, whichever is earlier) by the Commission that such
Registration Statement will not be “reviewed,” or not be subject to further
review and the effectiveness of such Registration Statement may be accelerated),
and shall use its commercially reasonable efforts to keep each Registration
Statement continuously effective under the Securities Act until the earlier of
(i) such time as all of the Registrable Securities covered by such Registration
Statement have been publicly sold by the Holders or (ii) the date that is two
(2) years following the Closing Date (the “Effectiveness Period”). The Company
shall telephonically request effectiveness of a Registration Statement as of
5:00 p.m. New York City time on a Trading Day. The Company shall promptly notify
the Holders via facsimile or electronic mail of the effectiveness of a
Registration Statement on or before the second Trading Day after the date that
the Company telephonically confirms effectiveness with the Commission, which
date of confirmation shall initially be the date requested for effectiveness of
such Registration Statement. The Company shall, by 9:30 a.m. New York City Time
on the second Trading Day after the Effective Date, file a final Prospectus with
the Commission, as required by Rule 424(b). Failure to so notify the Holders on
or before the second Trading Day after such notification or effectiveness or
failure to file a final Prospectus as aforesaid shall be deemed an Event under
Section 2(c).

5

--------------------------------------------------------------------------------



(c)  If: (i) the Initial Registration Statement is not filed with the Commission
on or prior to the Filing Deadline, (ii) the Initial Registration Statement or
the New Registration Statement, as applicable, is not declared effective by the
Commission (or otherwise does not become effective) for any reason on or prior
to the Effectiveness Deadline or (iii) after its Effective Date, (A) such
Registration Statement ceases for any reason (including without limitation by
reason of a stop order, or the Company’s failure to update the Registration
Statement), to remain continuously effective as to all Registrable Securities
included in such Registration Statement or (B) the Holders are not permitted to
utilize the Prospectus therein to resell such Registrable Securities for any
reason for more than an aggregate of 20 consecutive calendar days or 40 calendar
days (which need not be consecutive days) during any 12-month period (other than
as a result of a breach of this Agreement by a Holder or a Holder’s failure to
return a Selling Stockholder Questionnaire within the time period provided by
Section 2(d) hereof), or (iv) the Company fails to satisfy the current public
information requirement pursuant to Rule 144(c)(1) as a result of which the
Holders who are not affiliates are unable to sell Registrable Securities without
restriction under Rule 144 (or any successor thereto), (any such failure or
breach in clauses (i) through (iv) above being referred to as an “Event,” and,
for purposes of clauses (i), (ii) or (iv), the date on which such Event occurs,
or for purposes of clause (iii), the date on which such 20 or 40 calendar day
period is exceeded, being referred to as an “Event Date”), then in lieu of any
other rights the Holders may have hereunder or under applicable law: (x) within
five (5) Business Days after any such Event Date, the Company shall pay to each
Holder an amount in cash, as liquidated damages and not as a penalty, equal to
1.0% of the aggregate purchase price paid by such Holder pursuant to the
Purchase Agreement for any Registrable Securities held by such Holder on the
Event Date (which remedy shall be exclusive of any other remedies available
under this Agreement or under applicable law); and (y) on each monthly
anniversary of each such Event Date (if the applicable Event shall not have been
cured by such date) until the earlier of (1) the applicable Event is cured or
(2) the Registrable Securities are eligible for resale pursuant to Rule 144
without manner of sale or volume restrictions, the Company shall pay to each
Holder an amount in cash, as liquidated damages and not as a penalty, equal to
1.0% of the aggregate purchase price paid by such Holder pursuant to the
Purchase Agreement for any unregistered Registrable Securities then held by such
Holder (which remedy shall be exclusive of any other remedies available under
this Agreement or under applicable law). The amounts payable pursuant to the
foregoing clauses (x) and (y) are referred to collectively as “Liquidated
Damages.” The parties agree that (1) the Company will not be liable for
Liquidated Damages under this Agreement with respect to any Warrants or Warrant
Shares (prior to their issuance), (2) notwithstanding anything to the contrary
herein or in the Purchase Agreement, no Liquidated Damages shall be payable with
respect to any period after the expiration of the Effectiveness Period (except
in respect of an Event described in Section 2(c)(iv) herein) (it being
understood that this sentence shall not relieve the Company of any Liquidated
Damages accruing prior to the Effectiveness Deadline), and in no event shall the
aggregate amount of Liquidated Damages (excluding Liquidated Damages payable in
respect of an Event described in Section 2(c)(iv) herein) payable to a Holder
exceed, in the aggregate, six percent (6%) of the aggregate purchase price paid
by such Holder pursuant to the Purchase Agreement (12% if the only Event is
clause (iv)) and (3) in no event shall the Company be liable in any 30-day
period for Liquidated Damages under this Agreement in excess of 1.0% of the
aggregate purchase price paid by the Holders pursuant to the Purchase Agreement.
If the Company fails to pay any Liquidated Damages pursuant to this Section in
full within five (5) Business Days after the date payable, the Company will pay
interest thereon at a rate of 1.5% per month (or such lesser maximum amount that
is permitted to be paid by applicable law) to the Holder, accruing daily from
the date such Liquidated Damages are due until such amounts, plus all such
interest thereon, are paid in full. The Liquidated Damages pursuant to the terms
hereof shall apply on a daily pro-rata basis for any portion of a month prior to
the cure of an Event, except in the case of the first Event Date. In the event
that the Company registers some but not all of the Registrable Securities, the
1.0% of Liquidated Damages referred to above for any monthly period shall be
reduced to equal the percentage determined by multiplying 1.0% by a fraction,
the numerator of which shall be the number of Registrable Securities for which
there is not an effective Registration Statement at such time and the
denominator of which shall be the number of Registrable Securities at such time.
The Company shall not be liable for liquidated damages under this Agreement as
to any Registrable Securities which are not permitted by the Commission to be
included in a Registration Statement due solely to SEC Guidance from the time
that it is determined that such Registrable Securities are not permitted to be
registered until such time as the provisions of this Agreement as to the
Remainder Registration Statements required to be filed hereunder are triggered,
in which case the provisions of this Section 2(c) shall once again apply, if
applicable. In such case, the liquidated damages shall be calculated to only
apply to the percentage of Registrable Securities which are permitted in
accordance with SEC Guidance to be included in such Registration Statement. The
Effectiveness Deadline for a Registration Statement shall be extended without
default or Liquidated Damages hereunder in the event that the Company’s failure
to obtain the effectiveness of the Registration Statement on a timely basis
results from the failure of a Purchaser to timely provide the Company with
information requested by the Company and necessary to complete the Registration
Statement in accordance with the requirements of the Securities Act (in which
the Effectiveness Deadline would be extended with respect to Registrable
Securities held by such Purchaser).

6

--------------------------------------------------------------------------------



(d) Each Holder agrees to furnish to the Company a completed Selling Stockholder
Questionnaire not more than five (5) Trading Days following the date of this
Agreement. At least ten (10) Trading Days prior to the first anticipated filing
date of a Registration Statement for any registration under this Agreement, the
Company will notify each Holder of the information the Company requires from
that Holder other than the information contained in the Selling Stockholder
Questionnaire, if any, which shall be completed and delivered to the Company
promptly upon request and, in any event, within three (3) Trading Days prior to
the applicable anticipated filing date. Each Holder further agrees that it shall
not be entitled to be named as a selling securityholder in the Registration
Statement or use the Prospectus for offers and resales of Registrable Securities
at any time, unless such Holder has returned to the Company a completed and
signed Selling Stockholder Questionnaire and a response to any requests for
further information as described in the previous sentence. If a Holder of
Registrable Securities returns a Selling Stockholder Questionnaire or a request
for further information, in either case, after its respective deadline, the
Company shall use its commercially reasonable efforts to take such actions as
are required to name such Holder as a selling security holder in the
Registration Statement or any pre-effective or post-effective amendment thereto
and to include (to the extent not theretofore included) in the Registration
Statement the Registrable Securities identified in such late Selling Stockholder
Questionnaire or request for further information. Each Holder acknowledges and
agrees that the information in the Selling Stockholder Questionnaire or request
for further information as described in this Section 2(e) will be used by the
Company in the preparation of the Registration Statement and hereby consents to
the inclusion of such information in the Registration Statement.
 
(e) In the event that Form S-3 is not  available for the registration of the
resale of Registrable Securities hereunder, the Company shall (i) register the
resale of the Registrable Securities on another appropriate form reasonably
acceptable to the Holders and (ii) undertake to register the Registrable
Securities on Form S-3 promptly after such form is available, provided that the
Company shall maintain the effectiveness of the Registration Statement then in
effect until such time as a Registration Statement on Form S-3 covering the
Registrable Securities has been declared effective by the Commission.
 
3. Registration Procedures
 
In connection with the Company's registration obligations hereunder, the Company
shall:
 
(a) Not less than five (5) Trading Days prior to the filing of each Registration
Statement and not less than one (1) Trading Day prior to the filing of any
related Prospectus or any amendment or supplement thereto (except for Annual
Reports on Form 10-K, and Quarterly Reports on Form 10-Q and Current Reports on
Form 8-K and any similar or successor reports), (i) furnish to the Holder copies
of such Registration Statement, Prospectus or amendment or supplement thereto,
as proposed to be filed, which documents will be subject to the review of such
Holder (it being acknowledged and agreed that if a Holder does not object to or
comment on the aforementioned documents within such five (5) Trading Day or one
(1) Trading Day period, as the case may be, then the Holder shall be deemed to
have consented to and approved the use of such documents) and (ii) use
commercially reasonable efforts to cause its officers and directors, counsel and
independent registered public accountants to respond to such inquiries as shall
be necessary, in the reasonable opinion of respective counsel to each Holder, to
conduct a reasonable investigation within the meaning of the Securities Act. The
Company shall not file any Registration Statement or amendment or supplement
thereto in a form to which a Holder reasonably objects in good faith, provided
that, the Company is notified of such objection in writing within the five (5)
Trading Day or one (1) Trading Day period described above, as applicable.

7

--------------------------------------------------------------------------------



(b) (i) Prepare and file with the Commission such amendments (including
post-effective amendments) and supplements, to each Registration Statement and
the Prospectus used in connection therewith as may be necessary to keep such
Registration Statement continuously effective as to the applicable Registrable
Securities for its Effectiveness Period; (ii) cause the related Prospectus to be
amended or supplemented by any required Prospectus supplement (subject to the
terms of this Agreement), and, as so supplemented or amended, to be filed
pursuant to Rule 424; (iii) respond as promptly as reasonably practicable to any
comments received from the Commission with respect to each Registration
Statement or any amendment thereto and, as promptly as reasonably possible,
provide the Holders true and complete copies of all correspondence from and to
the Commission relating to such Registration Statement that pertains to the
Holders as “Selling Stockholders” but not any comments that would result in the
disclosure to the Holders of material and non-public information concerning the
Company; and (iv) comply with the provisions of the Securities Act and the
Exchange Act with respect to the disposition of all Registrable Securities
covered by a Registration Statement until such time as all of such Registrable
Securities shall have been disposed of (subject to the terms of this Agreement)
in accordance with the intended methods of disposition by the Holders thereof as
set forth in such Registration Statement as so amended or in such Prospectus as
so supplemented; provided, however, that each Purchaser shall be responsible for
the delivery of the Prospectus to the Persons to whom such Purchaser sells any
of the Shares or the Warrant Shares (including in accordance with Rule 172 under
the Securities Act), and each Purchaser agrees to dispose of Registrable
Securities in compliance with the plan of distribution described in the
Registration Statement and otherwise in compliance with applicable federal and
state securities laws. In the case of amendments and supplements to a
Registration Statement which are required to be filed pursuant to this Agreement
(including pursuant to this Section 3(b)) by reason of the Company filing a
report on Form 10-K, Form 10-Q or Form 8-K or any analogous report under the
Exchange Act, the Company shall have incorporated such report by reference into
such Registration Statement, if applicable, or shall file such amendments or
supplements with the Commission on the same day on which the Exchange Act report
which created the requirement for the Company to amend or supplement such
Registration Statement was filed.
 
(c) Notify the Holders (which notice shall, pursuant to clauses (iii) through
(vi) hereof, be accompanied by an instruction to suspend the use of the
Prospectus until the requisite changes have been made) as promptly as reasonably
practicable (and, in the case of (i)(A) below, not less than one Trading Day
prior to such filing) and (if requested by any such Person) confirm such notice
in writing no later than one Trading Day following the day: (i)(A) when a
Prospectus or any Prospectus supplement or post-effective amendment to a
Registration Statement is proposed to be filed; (B) when the Commission notifies
the Company whether there will be a “review” of such Registration Statement and
whenever the Commission comments in writing on any Registration Statement (in
which case the Company shall provide to each of the Holders true and complete
copies of all comments that pertain to the Holders as a “Selling Stockholder” or
to the “Plan of Distribution” and all written responses thereto, but not
information that the Company believes would constitute material and non-public
information); and (C) with respect to each Registration Statement or any
post-effective amendment, when the same has become effective; (ii) of any
request by the Commission or any other Federal or state governmental authority
for amendments or supplements to a Registration Statement or Prospectus or for
additional information that pertains to the Holders as “Selling Stockholders” or
the “Plan of Distribution”; (iii) of the issuance by the Commission or any other
federal or state governmental authority of any stop order suspending the
effectiveness of a Registration Statement covering any or all of the Registrable
Securities or the initiation of any Proceedings for that purpose; (iv) of the
receipt by the Company of any notification with respect to the suspension of the
qualification or exemption from qualification of any of the Registrable
Securities for sale in any jurisdiction, or the initiation or threatening of any
Proceeding for such purpose; (v) of the occurrence of any event or passage of
time that makes the financial statements included in a Registration Statement
ineligible for inclusion therein or any statement made in such Registration
Statement or Prospectus or any document incorporated or deemed to be
incorporated therein by reference untrue in any material respect or that
requires any revisions to such Registration Statement, Prospectus or other
documents so that, in the case of such Registration Statement or the Prospectus,
as the case may be, it will not contain any untrue statement of a material fact
or omit to state any material fact required to be stated therein or necessary to
make the statements therein (in the case of any Prospectus, form of prospectus
or supplement thereto, in light of the circumstances under which they were
made), not misleading; and (vi) of the occurrence or existence of any pending
corporate development with respect to the Company that the Company believes may
be material and that, in the determination of the Company, makes it not in the
best interest of the Company to allow continued availability of a Registration
Statement or Prospectus, provided that any and all such information shall remain
confidential to each Holder until such information otherwise becomes public,
unless disclosure by a Holder is required by law; and provided, further, that
notwithstanding each Holder’s agreement to keep such information confidential,
each such Holder makes no acknowledgement that any such information is material,
non-public information.

8

--------------------------------------------------------------------------------



(d) Use commercially reasonable efforts to avoid the issuance of, or, if issued,
obtain the withdrawal of (i) any order suspending the effectiveness of a
Registration Statement, or (ii) any suspension of the qualification (or
exemption from qualification) of any of the Registrable Securities for sale in
any jurisdiction, as soon as practicable.
 
(e) If requested by a Holder, furnish to such Holder, without charge, at least
one conformed copy of each Registration Statement and each amendment thereto and
all exhibits to the extent requested by such Person (including those previously
furnished or incorporated by reference) promptly after the filing of such
documents with the Commission; provided, that the Company shall have no
obligation to provide any document pursuant to this clause that is available on
the Commission’s EDGAR system.
 
(f) Prior to any resale of Registrable Securities by a Holder, use its
commercially reasonable efforts to register or qualify or cooperate with the
selling Holders in connection with the registration or qualification (or
exemption from the registration or qualification) of such Registrable Securities
for the resale by the Holder under the securities or Blue Sky laws of such
jurisdictions within the United States as any Holder reasonably requests in
writing, to keep each registration or qualification (or exemption therefrom)
effective during the Effectiveness Period and to do any and all other acts or
things reasonably necessary to enable the disposition in such jurisdictions of
the Registrable Securities covered by each Registration Statement; provided,
that the Company shall not be required to qualify generally to do business in
any jurisdiction where it is not then so qualified, subject the Company to any
material tax in any such jurisdiction where it is not then so subject or file a
general consent to service of process in any such jurisdiction.
 
(g) If requested by a Holder, cooperate with such Holder to facilitate the
timely preparation and delivery of certificates representing Registrable
Securities to be delivered to a transferee pursuant to the Registration
Statement, which certificates shall be free, to the extent permitted by the
Purchase Agreement and under law, of all restrictive legends, and to enable such
Registrable Securities to be in such denominations and registered in such names
as any such Holders may reasonably request.

9

--------------------------------------------------------------------------------



(h) Following the occurrence of any event contemplated by Section 3(c), as
promptly as reasonably practicable (taking into account the Company’s good faith
assessment of any adverse consequences to the Company and its stockholders of
the premature disclosure of such event), prepare a supplement or amendment,
including a post-effective amendment, to the affected Registration Statements or
a supplement to the related Prospectus or any document incorporated or deemed to
be incorporated therein by reference, and file any other required document so
that, as thereafter delivered, no Registration Statement nor any Prospectus will
contain an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein (in
the case of any Prospectus, form of prospectus or supplement thereto, in light
of the circumstances under which they were made), not misleading. If the Company
notifies the Holders in accordance with clauses (iii) through (vi) of Section
3(c) above to suspend the use of any Prospectus until the requisite changes to
such Prospectus have been made, then the Holders shall suspend use of such
Prospectus. The Company will use its commercially reasonable efforts to ensure
that the use of the Prospectus may be resumed as promptly as is practicable. The
Company shall be entitled to exercise its right under this Section 3(h) to
suspend the availability of a Registration Statement and Prospectus, subject to
the payment of Liquidated Damages otherwise required pursuant to Section 2(c),
for a period not to exceed 40 calendar days (which need not be consecutive days)
in any 12-month period.
 
(i) The Company may require each selling Holder to furnish to the Company a
certified statement as to (i) the number of shares of Common Stock beneficially
owned by such Holder and any Affiliate thereof, (ii) any Financial Industry
Regulatory Authority (“FINRA”) affiliations, (iii) any natural persons who have
the power to vote or dispose of the common stock and (iv) any other information
as may be requested by the Commission, FINRA or any state securities commission.
During any periods that the Company is unable to meet its obligations hereunder
with respect to the registration of Registrable Securities because any Holder
fails to furnish such information within three Trading Days of the Company’s
request, any Liquidated Damages that are accruing at such time as to such Holder
only shall be tolled and any Event that may otherwise occur solely because of
such delay shall be suspended as to such Holder only, until such information is
delivered to the Company.
 
(j) The Company shall cooperate with any registered broker through which a
Holder proposes to resell its Registrable Securities in effecting a filing with
FINRA pursuant to NASD Rule 2710 as reasonably requested by any such Holder, and
the Company shall pay the filing fee required for the first such filing within
five (5) Business Days of the request therefor.
 
4. Registration Expenses. All fees and expenses incident to the Company’s
performance of or compliance with its obligations under this Agreement
(excluding any underwriting discounts and selling commissions and all legal fees
and expenses of legal counsel for any Holder) shall be borne by the Company
whether or not any Registrable Securities are sold pursuant to a Registration
Statement. The fees and expenses referred to in the foregoing sentence shall
include, without limitation, (i) all registration and filing fees (including,
without limitation, fees and expenses (A) with respect to filings required to be
made with any Trading Market on which the Common Stock is then listed for
trading, (B) with respect to compliance with applicable state securities or Blue
Sky laws (including, without limitation, fees and disbursements of counsel for
the Company in connection with Blue Sky qualifications or exemptions of the
Registrable Securities and determination of the eligibility of the Registrable
Securities for investment under the laws of such jurisdictions as requested by
the Holders) and (C) if not previously paid by the Company pursuant to Section
3(j) hereof, with respect to any filing that may be required to be made by any
broker through which a Holder intends to make sales of Registrable Securities
with FINRA pursuant to the NASD Rule 2710, so long as the broker is receiving no
more than a customary brokerage commission in connection with such sale, (ii)
printing expenses (including, without limitation, expenses of printing
certificates for Registrable Securities and of printing prospectuses if the
printing of prospectuses is reasonably requested by the Holders of a majority of
the Registrable Securities included in the Registration Statement), (iii)
messenger, telephone and delivery expenses, (iv) fees and disbursements of
counsel for the Company, (v) Securities Act liability insurance, if the Company
so desires such insurance, and (vi) fees and expenses of all other Persons
retained by the Company in connection with the consummation of the transactions
contemplated by this Agreement. In addition, the Company shall be responsible
for all of its internal expenses incurred in connection with the consummation of
the transactions contemplated by this Agreement (including, without limitation,
all salaries and expenses of its officers and employees performing legal or
accounting duties), the expense of any annual audit and the fees and expenses
incurred in connection with the listing of the Registrable Securities on any
securities exchange as required hereunder. In no event shall the Company be
responsible for any underwriting, broker or similar fees or commissions of any
Holder or, except to the extent provided for in the Transaction Documents, any
legal fees or other costs of the Holders.

10

--------------------------------------------------------------------------------



5. Indemnification.
 
(a) Indemnification by the Company. The Company shall, notwithstanding any
termination of this Agreement, indemnify, defend and hold harmless each Holder,
the officers, directors, agents, partners, members, managers, stockholders,
Affiliates and employees of each of them, each Person who controls any such
Holder (within the meaning of Section 15 of the Securities Act or Section 20 of
the Exchange Act) and the officers, directors, partners, members, managers,
stockholders, agents and employees of each such controlling Person, to the
fullest extent permitted by applicable law, from and against any and all losses,
claims, damages, liabilities, costs (including, without limitation, reasonable
costs of preparation and investigation and reasonable attorneys' fees) and
expenses (collectively, “Losses”), as incurred, that arise out of or are based
upon (i) any untrue or alleged untrue statement of a material fact contained in
any Registration Statement, any Prospectus or any form of prospectus or in any
amendment or supplement thereto (it being understood that the Holder has
approved Annex A hereto for this purpose) or in any preliminary prospectus, or
arising out of or relating to any omission or alleged omission to state a
material fact required to be stated therein or necessary to make the statements
therein (in the case of any Prospectus or form of prospectus or supplement
thereto, in light of the circumstances under which they were made) not
misleading or (ii) any violation or alleged violation by the Company of the
Securities Act, Exchange Act, any state securities law, any “blue sky” laws of
any jurisdiction in which Registrable Securities are offered or any rule or
regulation thereunder relating to the offer or sale of the Registrable
Securities pursuant to the Registration Statement or any violation of this
Agreement, except to the extent, but only (A) to the extent that such untrue
statements, alleged untrue statements, omissions or alleged omissions are based
solely upon information regarding such Holder furnished in writing to the
Company by such Holder expressly for use therein, or to the extent that such
information relates to such Holder or such Holder's proposed method of
distribution of Registrable Securities and was reviewed and approved in writing
by such Holder expressly for use in the Registration Statement, such Prospectus
or such form of Prospectus or in any amendment or supplement thereto (it being
understood that each Holder has approved Annex A hereto for this purpose) or (B)
in the case of an occurrence of an event of the type specified in Section
3(c)(iii)-(vi), related to the use by a Holder of an outdated or defective
Prospectus after the Company has notified such Holder in writing that the
Prospectus is outdated or defective and prior to the receipt by such Holder of
the Advice contemplated and defined in Section 6(e) below, to the extent that
following the receipt of the Advice the misstatement or omission giving rise to
such Loss would have been corrected, or (C) to the extent that any such Losses
arise out of the Purchaser’s (or any other indemnified Person’s) failure to send
or give a copy of the Prospectus or supplement (as then amended or
supplemented), if required pursuant to Rule 172 under the Securities Act (or any
successor rule), to the Persons asserting an untrue statement or alleged untrue
statement or alleged untrue statement or omission or alleged omission at or
prior to the written confirmation of the sale of Registrable Securities to such
Person if such statement or omission was corrected in such Prospectus or
supplement. The Company shall notify the Holders promptly of the institution,
threat or assertion of any Proceeding arising from or in connection with the
transactions contemplated by this Agreement of which the Company is aware. Such
indemnity shall remain in full force and effect regardless of any investigation
made by or on behalf of an Indemnified Party (as defined in Section 5(c)) and
shall survive the transfer of the Registrable Securities by the Holders.

11

--------------------------------------------------------------------------------



(b) Indemnification by Holders. Each Holder shall, severally and not jointly,
indemnify and hold harmless the Company, its directors, officers, agents and
employees, each Person who controls the Company (within the meaning of Section
15 of the Securities Act and Section 20 of the Exchange Act), and the directors,
officers, agents or employees of such controlling Persons, to the fullest extent
permitted by applicable law, from and against all Losses, as incurred, arising
out of or are based solely upon any untrue or alleged untrue statement of a
material fact contained in any Registration Statement, any Prospectus, or any
form of prospectus, or in any amendment or supplement thereto or in any
preliminary prospectus, or arising out of or relating to any omission or alleged
omission of a material fact required to be stated therein or necessary to make
the statements therein (in the case of any Prospectus, or any form of prospectus
or supplement thereto, in light of the circumstances under which they were made)
not misleading (i) to the extent, but only to the extent, that such untrue
statements or omissions are based upon information regarding such Holder
furnished in writing to the Company by such Holder expressly for use therein or
(ii) to the extent that such information relates to such Holder or such Holder’s
proposed method of distribution of Registrable Securities and was reviewed and
expressly approved in writing by such Holder expressly for use in a Registration
Statement (it being understood that the Holder has approved Annex A hereto for
this purpose), such Prospectus or such form of Prospectus or in any amendment or
supplement thereto or (iii) in the case of an occurrence of an event of the type
specified in Section 3(c)(iii)-(vi), to the extent, but only to the extent,
related to the use by such Holder of an outdated or defective Prospectus after
the Company has notified such Holder in writing that the Prospectus is outdated
or defective and prior to the receipt by such Holder of the Advice contemplated
in Section 6(e). In no event shall the liability of any selling Holder hereunder
be greater in amount than the dollar amount of the net proceeds received by such
Holder upon the sale of the Registrable Securities giving rise to such
indemnification obligation.
 
(c) Conduct of Indemnification Proceedings. If any Proceeding shall be brought
or asserted against any Person entitled to indemnity hereunder (an “Indemnified
Party”), such Indemnified Party shall promptly notify the Person from whom
indemnity is sought (the “Indemnifying Party”) in writing, and the Indemnifying
Party shall have the right to assume the defense thereof, including the
employment of counsel reasonably satisfactory to the Indemnified Party and the
payment of all reasonable fees and expenses incurred in connection with defense
thereof; provided, that the failure of any Indemnified Party to give such notice
shall not relieve the Indemnifying Party of its obligations or liabilities
pursuant to this Agreement, except (and only) to the extent that it shall be
finally determined by a court of competent jurisdiction (which determination is
not subject to appeal or further review) that such failure shall have materially
and adversely prejudiced the Indemnifying Party.
 
An Indemnified Party shall have the right to employ separate counsel in any such
Proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party or Parties
unless: (1) the Indemnifying Party has agreed in writing to pay such fees and
expenses; (2) the Indemnifying Party shall have failed promptly to assume the
defense of such Proceeding and to employ counsel reasonably satisfactory to such
Indemnified Party in any such Proceeding; or (3) the named parties to any such
Proceeding (including any impleaded parties) include both such Indemnified Party
and the Indemnifying Party, and such Indemnified Party shall have been advised
by counsel that a conflict of interest exists if the same counsel were to
represent such Indemnified Party and the Indemnifying Party (in which case, if
such Indemnified Party notifies the Indemnifying Party in writing that it elects
to employ separate counsel at the expense of the Indemnifying Party, the
Indemnifying Party shall not have the right to assume the defense thereof and
such counsel shall be at the expense of the Indemnifying Party); provided, that
the Indemnifying Party shall not be liable for the fees and expenses of more
than one separate firm of attorneys at any time for all Indemnified Parties. The
Indemnifying Party shall not be liable for any settlement of any such Proceeding
effected without its written consent, which consent shall not be unreasonably
withheld, delayed or conditioned. No Indemnifying Party shall, without the prior
written consent of the Indemnified Party, effect any settlement of any pending
Proceeding in respect of which any Indemnified Party is a party, unless such
settlement includes an unconditional release of such Indemnified Party from all
liability on claims that are the subject matter of such Proceeding.

12

--------------------------------------------------------------------------------



Subject to the terms of this Agreement, all fees and expenses of the Indemnified
Party (including reasonable fees and expenses to the extent incurred in
connection with investigating or preparing to defend such Proceeding in a manner
not inconsistent with this Section) shall be paid to the Indemnified Party, as
incurred, within twenty Trading Days of written notice thereof to the
Indemnifying Party; provided, that the Indemnified Party shall promptly
reimburse the Indemnifying Party for that portion of such fees and expenses
applicable to such actions for which such Indemnified Party is finally
judicially determined to not be entitled to indemnification hereunder). The
failure to deliver written notice to the Indemnifying Party within a reasonable
time of the commencement of any such action shall not relieve such Indemnifying
Party of any liability to the Indemnified Party under this Section 5, except to
the extent that the Indemnifying Party is materially and adversely prejudiced in
its ability to defend such action.
 
(d) Contribution. If a claim for indemnification under Section 5(a) or 5(b) is
unavailable to an Indemnified Party or insufficient to hold an Indemnified Party
harmless for any Losses, then each Indemnifying Party, in lieu of indemnifying
such Indemnified Party, shall contribute to the amount paid or payable by such
Indemnified Party as a result of such Losses, in such proportion as is
appropriate to reflect the relative fault of the Indemnifying Party and
Indemnified Party in connection with the actions, statements or omissions that
resulted in such Losses as well as any other relevant equitable considerations.
The relative fault of such Indemnifying Party and Indemnified Party shall be
determined by reference to, among other things, whether any action in question,
including any untrue or alleged untrue statement of a material fact or omission
or alleged omission of a material fact, has been taken or made by, or relates to
information supplied by, such Indemnifying Party or Indemnified Party, and the
parties' relative intent, knowledge, access to information and opportunity to
correct or prevent such action, statement or omission. The amount paid or
payable by a party as a result of any Losses shall be deemed to include, subject
to the limitations set forth in this Agreement, any reasonable attorneys' or
other reasonable fees or expenses incurred by such party in connection with any
Proceeding to the extent such party would have been indemnified for such fees or
expenses if the indemnification provided for in this Section was available to
such party in accordance with its terms.
 
The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 5(d) were determined by pro rata allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding paragraph.
Notwithstanding the provisions of this Section 5(d), (A) no Holder shall be
required to contribute, in the aggregate, any amount in excess of the amount by
which the net proceeds actually received by such Holder from the sale of the
Registrable Securities subject to the Proceeding exceeds the amount of any
damages that such Holder has otherwise been required to pay by reason of such
untrue or alleged untrue statement or omission or alleged omission and (B) no
contribution will be made under circumstances where the maker of such
contribution would not have been required to indemnify the Indemnified Party
under the fault standards set forth in this Section 5. No person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any Person who was not
guilty of such fraudulent misrepresentation.

13

--------------------------------------------------------------------------------



The indemnity and contribution agreements contained in this Section are in
addition to any liability that the Indemnifying Parties may have to the
Indemnified Parties and are not in diminution or limitation of the
indemnification provisions under the Purchase Agreement.
 
6. Miscellaneous.
 
(a) Remedies. In the event of a breach by the Company or by a Holder of any of
their obligations under this Agreement, each Holder or the Company, as the case
may be, in addition to being entitled to exercise all rights granted by law and
under this Agreement, including recovery of damages, will be entitled to
specific performance of its rights under this Agreement. The Company and each
Holder agree that monetary damages would not provide adequate compensation for
any losses incurred by reason of a breach by it of any of the provisions of this
Agreement and hereby further agrees that, in the event of any action for
specific performance in respect of such breach, it shall waive the defense that
a remedy at law would be adequate.
 
(b) No Piggyback on Registrations; Prohibition on Filing Other Registration
Statements. Neither the Company nor any of its security holders (other than the
Holders in such capacity pursuant hereto) may include securities of the Company
in a Registration Statement other than the Registrable Securities and the
Company shall not prior to the Effective Date enter into any agreement providing
any such right to any of its security holders. The Company shall not file with
the Commission a registration statement relating to an offering for its own
account under the Securities Act of any of its equity securities other than a
Special Registration Statement until the earlier of (i) the date that the
Initial Registration Statement is declared effective or (ii) the date that all
Registrable Securities are eligible for resale by non-affiliates without volume
or manner of sale restrictions under Rule 144 and without the requirement for
the Company to be in compliance with the current public information requirements
under Rule 144. For the avoidance of doubt, the Company shall not be prohibited
from preparing and filing with the Commission a Registration Statement relating
to an offering of Common Stock by existing stockholders of the Company under the
Securities Act pursuant to the terms of registration rights held by such
stockholder or from filing amendments to Registration Statements filed prior to
the date of this Agreement.
 
(c) Compliance. Each Holder covenants and agrees that it will comply with the
prospectus delivery requirements of the Securities Act as applicable to it
(unless an exemption therefrom is available) in connection with sales of
Registrable Securities pursuant to the Registration Statement and shall sell the
Registrable Securities only in accordance with a method of distribution
described in the Registration Statement
 
(d) Discontinued Disposition. By its acquisition of Registrable Securities, each
Holder agrees that, upon receipt of a notice from the Company of the occurrence
of any event of the kind described in Section 3(c)(iii)-(vi), such Holder will
forthwith discontinue disposition of such Registrable Securities under a
Registration Statement until it is advised in writing (the “Advice”) by the
Company that the use of the applicable Prospectus (as it may have been
supplemented or amended) may be resumed. The Company will use its commercially
reasonable efforts to ensure that the use of the Prospectus may be resumed as
promptly as is practicable. The Company may provide appropriate stop orders to
enforce the provisions of this paragraph. The Company agrees and acknowledges
that any periods during which the Holder is required to discontinue the
disposition of the Registrable Securities hereunder shall be subject to the
provisions of Section 2(c).
 
(e) Piggy-Back Registrations. If, at any time during the Effectiveness Period,
there is not an effective Registration Statement covering all of the Registrable
Securities and the Company shall determine to prepare and file with the
Commission a registration statement relating to an offering for its own account
or the account of others under the Securities Act of any of its equity
securities, other than on Form S-4 or Form S-8 (each as promulgated under the
Securities Act) or their then equivalents relating to equity securities to be
issued solely in connection with any acquisition of any entity or business or
equity securities issuable in connection with the Company’s stock option or
other employee benefit plans, then the Company shall deliver to each Holder a
written notice of such determination and, if within seven days after the date of
the delivery of such notice, any such Holder shall so request in writing, the
Company shall include in such registration statement all or any part of such
Registrable Securities such Holder requests to be registered; provided, however,
that the Company shall not be required to register any Registrable Securities
pursuant to this Section 6(e) that are (i) eligible for resale pursuant to Rule
144 without the requirement for the Company to be in compliance with the current
public information required thereunder and without volume or manner-of-sale
restrictions or (ii) the subject of a then effective Registration Statement.

14

--------------------------------------------------------------------------------



(f) No Inconsistent Agreements. Neither the Company nor any of its Subsidiaries
has entered, as of the date hereof, nor shall the Company or any of its
Subsidiaries, on or after the date hereof, enter into any agreement with respect
to its securities, that would have the effect of impairing the rights granted to
the Holders in this Agreement or otherwise conflicts with the provisions hereof.
 
(g) Amendments and Waivers. The provisions of this Agreement, including the
provisions of this sentence, may not be amended, modified or supplemented, or
waived unless the same shall be in writing and signed by the Company and Holders
holding at least sixty-six and two-thirds percent (66-2/3%) of the then
outstanding Registrable Securities, provided that any party may give a waiver as
to itself. Notwithstanding the foregoing, a waiver or consent to depart from the
provisions hereof with respect to a matter that relates exclusively to the
rights of Holders and that does not directly or indirectly affect the rights of
other Holders may be given by Holders of all of the Registrable Securities to
which such waiver or consent relates; provided, however, that the provisions of
this sentence may not be amended, modified, or supplemented except in accordance
with the provisions of the immediately preceding sentence.
 
(h) Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be delivered as set forth in the
Purchase Agreement.
 
(i) Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the successors and permitted assigns of each of the parties and
shall inure to the benefit of each Holder. Nothing in this Agreement, express or
implied, is intended to confer upon any party other than the parties hereto or
their respective successors and assigns any rights, remedies, obligations, or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement. The Company may not assign its rights (except by merger or in
connection with another entity acquiring all or substantially all of the
Company’s assets) or obligations hereunder without the prior written consent of
all the Holders of the then outstanding Registrable Securities. Each Holder may
assign its respective rights hereunder in the manner and to the Persons as
permitted under the Purchase Agreement; provided in each case that (i) the
Holder agrees in writing with the transferee or assignee to assign such rights
and related obligations under this Agreement, and for the transferee or assignee
to assume such obligations, and a copy of such agreement is furnished to the
Company within a reasonable time after such assignment, (ii) the Company is,
within a reasonable time after such transfer or assignment, furnished with
written notice of the name and address of such transferee or assignee and the
securities with respect to which such registration rights are being transferred
or assigned, (iii) at or before the time the Company received the written notice
contemplated by clause (ii) of this sentence, the transferee or assignee agrees
in writing with the Company to be bound by all of the provisions contained
herein and (iv) the transferee is an “accredited investor,” as that term is
defined in Rule 501 of Regulation D.

15

--------------------------------------------------------------------------------



(j) Execution and Counterparts. This Agreement may be executed in two or more
counterparts, each of which when so executed shall be deemed to be an original
and, all of which taken together shall constitute one and the same Agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or “.pdf” signature were the original thereof.
 
(k) Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be determined in
accordance with the provisions of the Purchase Agreement.
 
(l) Cumulative Remedies. Except as provided herein, the remedies provided herein
are cumulative and not exclusive of any other remedies provided by law.
 
(m) Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their good faith reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction. It is hereby stipulated and declared
to be the intention of the parties that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable.
 
(n) Headings. The headings in this Agreement are for convenience only and shall
not limit or otherwise affect the meaning hereof.
 
(o) Independent Nature of Purchasers’ Obligations and Rights. The obligations of
each Purchaser under this Agreement are several and not joint with the
obligations of any other Purchaser hereunder, and no Purchaser shall be
responsible in any way for the performance of the obligations of any other
Purchaser hereunder. The decision of each Purchaser to purchase the Shares and
Warrants pursuant to the Transaction Documents has been made independently of
any other Purchaser. Nothing contained herein or in any other agreement or
document delivered at any closing, and no action taken by any Purchaser pursuant
hereto or thereto, shall be deemed to constitute the Purchasers as a
partnership, an association, a joint venture or any other kind of entity, or
create a presumption that the Purchasers are in any way acting in concert with
respect to such obligations or the transactions contemplated by this Agreement.
Each Purchaser acknowledges that no other Purchaser has acted as agent for such
Purchaser in connection with making its investment hereunder and that no
Purchaser will be acting as agent of such Purchaser in connection with
monitoring its investment in the Shares and Warrants or enforcing its rights
under the Transaction Documents. Each Purchaser shall be entitled to protect and
enforce its rights, including, without limitation, the rights arising out of
this Agreement, and it shall not be necessary for any other Purchaser to be
joined as an additional party in any Proceeding for such purpose. The Company
acknowledges that each of the Purchasers has been provided with the same
Registration Rights Agreement for the purpose of closing a transaction with
multiple Purchasers and not because it was required or requested to do so by any
Purchaser.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK,
SIGNATURE PAGES TO FOLLOW]

16

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.
 
MICROMET, INC.
       
By:
/s/ Christian Itin
 
Name: Christian Itin
 
Title: President and Chief Executive Officer

 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK,
SIGNATURE PAGES OF HOLDERS TO FOLLOW]


--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.

 
NAME OF INVESTING ENTITY
 
YUCCA PARTNERS L.P. JERSEY BRANCH
 
AUTHORIZED SIGNATORY
   
By:
/s/ Richard Charles Germain
 
Name: Richard Charles Germain
 
Title:   Authorized Signatory
   
ADDRESS FOR NOTICE
 
c/o: Ogier Fidiciary Services, Whiteley Chambers
 
Street: Don Street                                                     
 
City/State/Zip: St. Helier, Jersey JE4 9WG, Channel
Islands
   
Attention: Naomi Seatter
   
Tel:
44 1534 753 622
   
Fax:
44 1534 504 444
   
Email:
naomi.seatter@ogier.com


--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.
 
NAME OF INVESTING ENTITY
 
INDEX VENTURE GROWTH ASSOCIATES I LIMITED
 
AUTHORIZED SIGNATORY
   
By:
/s/ Ian Henderson
 
Name: Ian Henderson
 
Title: Director
   
ADDRESS FOR NOTICE
 
c/o:
 
Street: P.O. Box 641, No 1 Seaton Place
 
City/State/Zip: St. Helier, Jersey JE4 8YJ, Channel Islands
 
Attention: Nicky Barthorp
   
Tel:
44 1534 605 643
   
Fax:
44 1534 605 605
   
Email:
nicky.barthorp@efgoffshore.com


--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.

 
NAME OF INVESTING ENTITY
 
ABINGWORTH BIOVENTURES V L.P.
 
AUTHORIZED SIGNATORY
Acting by its Manager Abingworth L.L.P
   
By:
/s/ James Abell
 
Name: James Abell
 
Title: Partner
   
ADDRESS FOR NOTICE
 
c/o: Abingworth LLP
 
Street: 38 Jermyn Street
 
City/State/Zip: London SWY 6DN
 
Attention: James Abell
   
Tel:
44 207 534 1500
   
Fax:
44 27 534 1539
   
Email:
abell@abingworth.com


--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.

 
NAME OF INVESTING ENTITY
 
ABINGWORTH BIOEQUITIES MASTER FUND LLP
 
AUTHORIZED SIGNATORY
   
By:
/s/ James Abell
 
Name: James Abell
 
Title: Partner
   
ADDRESS FOR NOTICE
 
c/o: Abingworth LLP
 
Street: 38 Jermyn Street
 
City/State/Zip: London SWY 6DN
 
Attention: James Abell
   
Tel:
44 207 534 1500
   
Fax:
44 207 534 1539
   
Email:
abell@abingworth.com


--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.

 
NAME OF INVESTING ENTITY
 
BAKER/TISCH INVESTMENTS, L.P.
   
AUTHORIZED SIGNATORY
 
By: BAKER/TISCH CAPITAL, L.P. (general partner)
By: BAKER/TISCH CAPITAL (GP), LLC (general partner)
   
By:
/s/ Julian Baker
 
Name: Julian Baker
 
Title: Managing Member
   
ADDRESS FOR NOTICE
 
c/o: Baker Bros. Investments
 
Street: 667 Madison Avenue, 21st Floor
 
City/State/Zip: New York, NY 10065
 
Attention: Tamiko Pearson
   
Tel:
212-339-5635
   
Fax:
212-339-5688
   
Email:
tpearson@bbinvestments.com


--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.

 
NAME OF INVESTING ENTITY
 
BAKER BROS. INVESTMENTS II, L.P.
   
AUTHORIZED SIGNATORY
 
By: BAKER BROS. CAPITAL, L.P. (general partner)
By: BAKER BROS. CAPITAL (GP), LLC (general partner)
   
By:
/s/ Julian Baker
 
Name: Julian Baker
 
Title: Managing Member
   
ADDRESS FOR NOTICE
 
c/o: Baker Bros. Investments
 
Street: 667 Madison Avenue, 21st Floor
 
City/State/Zip: New York, NY 10065
 
Attention: Tamiko Pearson
   
Tel:
212-339-5635
   
Fax:
212-339-5688
   
Email:
tpearson@bbinvestments.com

 

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.
 
NAME OF INVESTING ENTITY
 
667, L.P.
   
AUTHORIZED SIGNATORY
 
By: BAKER BIOTECH CAPITAL, L.P. (general partner)
By: BAKER BIOTECH CAPITAL (GP), LLC (general partner)
   
By:
/s/ Julian Baker
 
Name: Julian Baker
 
Title: Managing Member
   
ADDRESS FOR NOTICE
 
c/o: Baker Bros. Investments
 
Street: 667 Madison Avenue, 21st Floor
 
City/State/Zip: New York, NY 10065
 
Attention: Tamiko Pearson
   
Tel:
212-339-5635
   
Fax:
212-339-5688
   
Email:
tpearson@bbinvestments.com


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.
 
NAME OF INVESTING ENTITY
 
BAKER BROTHERS LIFE SCIENCES, L.P.
   
AUTHORIZED SIGNATORY
 
By: BAKER BROTHERS LIFE SCIENCES
CAPITAL, L.P. (general partner)
By: BAKER BROTHERS LIFE SCIENCES (GP), LLC
(general partner)
   
By:
/s/ Julian Baker
 
Name: Julian Baker
 
Title: Managing Member
   
ADDRESS FOR NOTICE
 
c/o: Baker Bros. Investments
 
Street: 667 Madison Avenue, 21st Floor
 
City/State/Zip: New York, NY 10065
 
Attention: Tamiko Pearson
   
Tel:
212-339-5635
   
Fax:
212-339-5688
   
Email:
tpearson@bbinvestments.com


--------------------------------------------------------------------------------


 
 
 
IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.


NAME OF INVESTING ENTITY
 
14159, L.P.
   
AUTHORIZED SIGNATORY
   
By: 14159 CAPITAL, L.P. (general partner)
By: 14159 CAPITAL (GP), LLC (general partner)
   
By:
/s/ Julian Baker
 
Name: Julian Baker
 
Title: Managing Member
   
ADDRESS FOR NOTICE
 
c/o: Baker Bros. Investments
 
Street: 667 Madison Avenue, 21st Floor
 
City/State/Zip: New York, NY 10065
 
Attention: Tamiko Pearson
 
Tel:        212-339-5635
 
Fax:        212-339-5688
 
Email:    tpearson@bbinvestments.com

 

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.


NAME OF INVESTING ENTITY
   
DAFNA LIFESCIENCE SELECT LTD
   
AUTHORIZED SIGNATORY
   
By:
/s/ Mandana Hedayat
 
Name: Mandana Hedayat, CFA
Title: Chief Compliance Officer of Investment
          Manager, DAFNA Capital Management,
          LLC o/b/o DAFNA LifeScience Select Ltd
    ADDRESS FOR NOTICE     c/o: DAFNA Capital Management, LLC     Street: 10990
Wilshire Blvd, Suite 1400     City/State/Zip: Los Angeles, CA 90292    
Attention: Mandana Hedayat, CFA     Tel:        310-724-4800    
Fax:        310-481-0722     Email:    mhedayat@DAFNACapital.com

 

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.


NAME OF INVESTING ENTITY
   
DAFNA LIFESCIENCE MARKET NEUTRAL LTD
   
AUTHORIZED SIGNATORY
   
By:
/s/ Mandana Hedayat
 
Name: Mandana Hedayat, CFA
Title: Chief Compliance Officer of Investment
          Manager, DAFNA Capital Management,
          LLC o/b/o DAFNA LifeScience Market
 
          Neutral Ltd
   
ADDRESS FOR NOTICE
 
c/o: DAFNA Capital Management, LLC
 
Street: 10990 Wilshire Blvd, Suite 1400
 
City/State/Zip: Los Angeles, CA 90292
 
Attention: Mandana Hedayat, CFA
 
Tel:        310-724-4800
 
Fax:        310-481-0722
 
Email:    mhedayat@DAFNACapital.com


--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.


NAME OF INVESTING ENTITY
 
DAFNA LIFESCIENCE LTD
 
AUTHORIZED SIGNATORY
   
By:
/s/ Mandana Hedayat
 
Name: Mandana Hedayat, CFA
Title: Chief Compliance Officer of Investment
          Manager, DAFNA Capital Management,
          LLC o/b/o DAFNA LifeScience Ltd
   
ADDRESS FOR NOTICE
 
c/o: DAFNA Capital Management, LLC
 
Street: 10990 Wilshire Blvd, Suite 1400
 
City/State/Zip: Los Angeles, CA 90292
 
Attention: Mandana Hedayat, CFA
 
Tel:        310-724-4800
 
Fax:        310-481-0722
 
Email:    mhedayat@DAFNACapital.com

 

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.


NAME OF INVESTING ENTITY
 
MERLIN NEXUS III, LP
 
AUTHORIZED SIGNATORY
   
By:
/s/ Alberto Bianchinotti
 
Name: Alberto Bianchinotti
 
Title: Chief Financial Officer
   
ADDRESS FOR NOTICE
 
c/o: Merlin Nexus III, LP
 
Street: 230 Park Avenue, Suite 928
 
City/State/Zip: New York, NY 10169
 
Attention: Alberto Bianchinotti
 
Tel:        646-227-5270
 
Fax:
 
Email:    alberto@merlinnexus.com

 

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.


NAME OF INVESTING ENTITY
 
CD-VENTURE GMBH
 
AUTHORIZED SIGNATORY
   
By:
/s/ Christoph Boehringer
 
Name: Christoph Boehringer
 
Title:
   
ADDRESS FOR NOTICE
 
c/o: Christoph Boehringer
 
Street: Bergheimerstr 89a
 
City/State/Zip: 69115 Heidelberg Germany
 
Attention: Christoph Boehringer
 
Tel:        49 6221 1375422
 
Fax:        49 6221 1375410
 
Email:    christoph.boehringer@cd-venture.com

 

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.


NAME OF INVESTING ENTITY
 
ANMA VENTURE GMBH
 
AUTHORIZED SIGNATORY
   
By:
/s/ Mathias Boehringer
 
Name: Mathias Boehringer
 
Title: Chief Executive Officer
   
ADDRESS FOR NOTICE
 
c/o: Mathias Boehringer
 
Street: Binger STR 173
 
City/State/Zip: 55216 Ingelheim, Germany
 
Attention: Mathias Boehringer
 
Tel:        49 6132 772904
 
Fax:        49 6132 722904
 
Email:    mathiasboehringer@gmx.de


--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.


NAME OF INVESTING ENTITY
   
NorTrust Nominees Limited o/b/o Healthcare
Opportunities Fund
 
AUTHORIZED SIGNATORY
   
By:
/s/ Daniel Mahony
 
Name: Daniel Mahony
 
Title: Fund Manager
   
ADDRESS FOR NOTICE
 
c/o: Polar Capital LLP
 
Street: 4 Matthew Parker Street
 
City/State/Zip: London SW1H 9NP
 
Attention: Sachin Patel
 
Tel:        44 207 227 2718
 
Fax:        44 207 227 2749
 
Email:    sachin.patel@polarcapital.co.uk

 

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.


NAME OF INVESTING ENTITY
 
Panacea Fund, LLC
 
AUTHORIZED SIGNATORY
By: William Harris Investors, Inc., its manager
   
By:
/s/ Charles Polsky
 
Name: Charles Polsky
 
Title: Vice President
   
ADDRESS FOR NOTICE
 
c/o: William Harris Investors, Inc.
 
Street: 191 N. Wacker Drive, Suite 1500
 
City/State/Zip: Chicago, IL 60606
 
Attention: Charles Polsky
 
Tel:        312-621-0643
 
Fax:        312-621-0984
 
Email:    CVP@whi.com



With a copy to:
Dawn Fisher, Fund Administrator
William Harris Investors, Inc.
191 N. Wacker Drive, Suite 1500
Chicago, IL 60606
Tel: 312-621-3838
Fax: 312-621-0984
Email: djw@whi.com



--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.


NAME OF INVESTING ENTITY
 
Sio Partners, LP
 
AUTHORIZED SIGNATORY
   
By:
/s/ Michael Castor
 
Name: Michael Castor
 
Title: Managing Member
   
ADDRESS FOR NOTICE
 
c/o: Sio Capital Management, LLC
 
Street: 192 Lexington Avenue, 15th Fl
 
City/State/Zip: New York, NY 10016
 
Attention: Jim Laird
 
Tel:        212-601-9778
 
Fax:        212-213-6816
 
Email:    jim.laird@siocapital.com

 

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.


NAME OF INVESTING ENTITY
 
Sio Partners QP, LP
 
AUTHORIZED SIGNATORY
   
By:
/s/ Michael Castor
 
Name: Michael Castor
 
Title: Managing Member
   
ADDRESS FOR NOTICE
 
c/o: Sio Capital Management, LLC
 
Street: 192 Lexington Avenue, 15th Fl
 
City/State/Zip: New York, NY 10016
 
Attention: Jim Laird
 
Tel:        212-601-9778
 
Fax:        212-213-6816
 
Email:    jim.laird@siocapital.com

 

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.


NAME OF INVESTING ENTITY
 
Sio Partners Offshore, Ltd
 
AUTHORIZED SIGNATORY
   
By:
/s/ Michael Castor
 
Name: Michael Castor
 
Title: Director
   
ADDRESS FOR NOTICE
 
c/o: Sio Capital Management, LLC
 
Street: 192 Lexington Avenue, 15th Fl
 
City/State/Zip: New York, NY 10016
 
Attention: Jim Laird
 
Tel:        212-601-9778
 
Fax:        212-213-6816
 
Email:    jim.laird@siocapital.com

 

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.


NAME OF INVESTING ENTITY
 
Deka Investment GmbH
 
AUTHORIZED SIGNATORY
   
By:
/s/ Kai Bruning
 
Name: Kai Bruning
 
Title: Senior Portfolio Manager
   
ADDRESS FOR NOTICE
 
c/o: Deka Investment GmbH
 
Street: Mainzer Landstr. 16
 
City/State/Zip: 60325 Frankfurt Germany
 
Attention: Kai Bruning
 
Tel:        49 6971472108
 
Fax:        49 6971472108
 
Email:    kai.bruning@deka.de


--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.


NAME OF INVESTING ENTITY
 
NGN Biomed Opportunity I GmbH & Co. Beteiligungs KG
   
AUTHORIZED SIGNATORY
By: NGN Capital LLC, Managing Limited Partner
   
By:
/s/ John R. Costantino
 
Name: John R. Costantino
 
Title: Managing General Partner
   
ADDRESS FOR NOTICE
 
c/o: NGN Capital LLC
 
Street: 369 Lexington Avenue
 
City/State/Zip: New York, NY 10017
 
Attention: Leonard Hirsch, CFO
 
Tel:        212-972-0077
 
Fax:        212-972-0080
 
Email:    lhirsch@NGNcapital.com

 

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.


NAME OF INVESTING ENTITY
 
NGN Biomed Opportunity I, L.P.
 
AUTHORIZED SIGNATORY
   
By: NGN Biomed I GP, L.P., (general partner)
By: NGN Capital, LLC, (general partner)
   
By:
/s/ John R. Costantino
 
Name: John R. Costantino
 
Title: Managing General Partner
   
ADDRESS FOR NOTICE
 
c/o: NGN Capital LLC
 
Street: 369 Lexington Avenue
 
City/State/Zip: New York, NY 10017
 
Attention: Leonard Hirsch, CFO
 
Tel:        212-972-0077
 
Fax:        212-972-0080
 
Email:    lhirsch@NGNcapital.com

 

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.


NAME OF INVESTING ENTITY
 
Joseph P. Slattery
 
AUTHORIZED SIGNATORY
   
By:
/s/ Joseph P. Slattery
 
Name: Joseph P. Slattery
 
Title:
   
ADDRESS FOR NOTICE
 
c/o: ___________________________________________
 
Street: 19316 Cissel Manor Drive
 
City/State/Zip: Poolesville, MD 20837
 
Attention: ______________________________________
 
Tel: 240-401-8602
 
Fax: ___________________________________________
 
Email: joe@theslatterys.com

 

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.


NAME OF INVESTING ENTITY
 
John Edward Berriman
 
AUTHORIZED SIGNATORY
   
By:
/s/ John Berriman
 
Name: John Berriman
 
Title:
   
ADDRESS FOR NOTICE
 
c/o: ___________________________________________
 
Street: Blackrock, Manor Road
 
City/State/Zip: Goring Reading, United Kingdom RG89DP
 
Attention: ______________________________________
 
Tel:     44 1491 874110
 
Fax: ___________________________________________
 
Email: john.e.berriman@btinternet.com

 

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.


NAME OF INVESTING ENTITY
 
Peter Johann
 
AUTHORIZED SIGNATORY
   
By:
/s/ Peter Johann
 
Name: Peter Johann
 
Title: Individual
   
ADDRESS FOR NOTICE
 
c/o: ___________________________________________
 
Street: Ebertstr 12
 
City/State/Zip: Schifferstadt 67105 Germany
 
Attention: ______________________________________
 
Tel:     49 176 1007 8990
 
Fax: ___________________________________________
 
Email: p.johann@t-online.de

 

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.


NAME OF INVESTING ENTITY
 
John R. Costantino and Barbara Constantino
JTWRS
 
AUTHORIZED SIGNATORY
   
By:
/s/ Barbara Costantino
 
Name: Barbara Costantino
 
Title:
   
ADDRESS FOR NOTICE
 
c/o: ___________________________________________
 
Street: 2 Sutton Place South
 
City/State/Zip: New York, NY 10022
 
Attention: ______________________________________
 
Tel:     212-912-0077
 
Fax:     212-317-0080
 
Email: jcostantino@ngncapital.com

 

--------------------------------------------------------------------------------



Annex A
 
PLAN OF DISTRIBUTION


We are registering the shares of Common Stock issued to the selling stockholders
and issuable upon exercise of the warrants issued to the selling stockholders to
permit the resale of these shares of Common Stock by the holders of the shares
of Common Stock and warrants from time to time after the date of this
prospectus. We will not receive any of the proceeds from the sale by the selling
stockholders of the shares of Common Stock. We will bear all fees and expenses
incident to our obligation to register the shares of Common Stock.


The selling stockholders may sell all or a portion of the shares of Common Stock
beneficially owned by them and offered hereby from time to time directly or
through one or more underwriters, broker-dealers or agents. If the shares of
Common Stock are sold through underwriters or broker-dealers, the selling
stockholders will be responsible for underwriting discounts or commissions or
agent's commissions. The shares of Common Stock may be sold on any national
securities exchange or quotation service on which the securities may be listed
or quoted at the time of sale, in the over-the-counter market or in transactions
otherwise than on these exchanges or systems or in the over-the-counter market
and in one or more transactions at fixed prices, at prevailing market prices at
the time of the sale, at varying prices determined at the time of sale, or at
negotiated prices. These sales may be effected in transactions, which may
involve crosses or block transactions. The selling stockholders may use any one
or more of the following methods when selling shares:
 

·
ordinary brokerage transactions and transactions in which the broker-dealer
solicits purchasers;

 

·
block trades in which the broker-dealer will attempt to sell the shares as agent
but may position and resell a portion of the block as principal to facilitate
the transaction;

 

·
purchases by a broker-dealer as principal and resale by the broker-dealer for
its account;

 

·
an exchange distribution in accordance with the rules of the applicable
exchange;

 

·
privately negotiated transactions;

 

·
settlement of short sales entered into after the effective date of the
registration statement of which this prospectus is a part;

 

·
broker-dealers may agree with the selling stockholders to sell a specified
number of such shares at a stipulated price per share;

 

·
through the writing or settlement of options or other hedging transactions,
whether such options are listed on an options exchange or otherwise;

 

·
a combination of any such methods of sale; and

 

·
any other method permitted pursuant to applicable law.

 
The selling stockholders also may resell all or a portion of the shares in open
market transactions in reliance upon Rule 144 under the Securities Act, as
permitted by that rule, or Section 4(1) under the Securities Act, if available,
rather than under this prospectus, provided that they meet the criteria and
conform to the requirements of those provisions.


--------------------------------------------------------------------------------


 
Broker-dealers engaged by the selling stockholders may arrange for other
broker-dealers to participate in sales. If the selling stockholders effect such
transactions by selling shares of Common Stock to or through underwriters,
broker-dealers or agents, such underwriters, broker-dealers or agents may
receive commissions in the form of discounts, concessions or commissions from
the selling stockholders or commissions from purchasers of the shares of Common
Stock for whom they may act as agent or to whom they may sell as principal. Such
commissions will be in amounts to be negotiated, but, except as set forth in a
supplement to this Prospectus, in the case of an agency transaction will not be
in excess of a customary brokerage commission in compliance with NASD Rule 2440;
and in the case of a principal transaction a markup or markdown in compliance
with NASD IM-2440.
 
In connection with sales of the shares of Common Stock or otherwise, the selling
stockholders may enter into hedging transactions with broker-dealers or other
financial institutions, which may in turn engage in short sales of the shares of
Common Stock in the course of hedging in positions they assume. The selling
stockholders may also sell shares of Common Stock short and if such short sale
shall take place after the date that this Registration Statement is declared
effective by the Commission, the selling stockholders may deliver shares of
Common Stock covered by this prospectus to close out short positions and to
return borrowed shares in connection with such short sales. The selling
stockholders may also loan or pledge shares of Common Stock to broker-dealers
that in turn may sell such shares, to the extent permitted by applicable law.
The selling stockholders may also enter into option or other transactions with
broker-dealers or other financial institutions or the creation of one or more
derivative securities which require the delivery to such broker-dealer or other
financial institution of shares offered by this prospectus, which shares such
broker-dealer or other financial institution may resell pursuant to this
prospectus (as supplemented or amended to reflect such transaction).
Notwithstanding the foregoing, the selling stockholders have been advised that
they may not use shares registered on this registration statement to cover short
sales of our common stock made prior to the date the registration statement, of
which this prospectus forms a part, has been declared effective by the SEC.
 
The selling stockholders may, from time to time, pledge or grant a security
interest in some or all of the warrants or shares of Common Stock owned by them
and, if they default in the performance of their secured obligations, the
pledgees or secured parties may offer and sell the shares of Common Stock from
time to time pursuant to this prospectus or any amendment to this prospectus
under Rule 424(b)(3) or other applicable provision of the Securities Act of
1933, as amended, amending, if necessary, the list of selling stockholders to
include the pledgee, transferee or other successors in interest as selling
stockholders under this prospectus. The selling stockholders also may transfer
and donate the shares of Common Stock in other circumstances in which case the
transferees, donees, pledgees or other successors in interest will be the
selling beneficial owners for purposes of this prospectus.
 
The selling stockholders and any broker-dealer or agents participating in the
distribution of the shares of Common Stock may be deemed to be “underwriters”
within the meaning of Section 2(11) of the Securities Act in connection with
such sales. In such event, any commissions paid, or any discounts or concessions
allowed to, any such broker-dealer or agent and any profit on the resale of the
shares purchased by them may be deemed to be underwriting commissions or
discounts under the Securities Act. Selling Stockholders who are "underwriters"
within the meaning of Section 2(11) of the Securities Act will be subject to the
applicable prospectus delivery requirements of the Securities Act including Rule
172 thereunder and may be subject to certain statutory liabilities of, including
but not limited to, Sections 11, 12 and 17 of the Securities Act and Rule 10b-5
under the Securities Exchange Act of 1934, as amended, or the Exchange Act.


--------------------------------------------------------------------------------


 
Each selling stockholder has informed the Company that it is not a registered
broker-dealer and does not have any written or oral agreement or understanding,
directly or indirectly, with any person to distribute the Common Stock. Upon the
Company being notified in writing by a selling stockholder that any material
arrangement has been entered into with a broker-dealer for the sale of common
stock through a block trade, special offering, exchange distribution or
secondary distribution or a purchase by a broker or dealer, a supplement to this
prospectus will be filed, if required, pursuant to Rule 424(b) under the
Securities Act, disclosing (i) the name of each such selling stockholder and of
the participating broker-dealer(s), (ii) the number of shares involved, (iii)
the price at which such the shares of Common Stock were sold, (iv) the
commissions paid or discounts or concessions allowed to such broker-dealer(s),
where applicable, (v) that such broker-dealer(s) did not conduct any
investigation to verify the information set out or incorporated by reference in
this prospectus, and (vi) other facts material to the transaction. In no event
shall any broker-dealer receive fees, commissions and markups, which, in the
aggregate, would exceed eight percent (8%).
 
Under the securities laws of some states, the shares of Common Stock may be sold
in such states only through registered or licensed brokers or dealers. In
addition, in some states the shares of Common Stock may not be sold unless such
shares have been registered or qualified for sale in such state or an exemption
from registration or qualification is available and is complied with.
 
There can be no assurance that any selling stockholder will sell any or all of
the shares of Common Stock registered pursuant to the shelf registration
statement, of which this prospectus forms a part.
 
Each selling stockholder and any other person participating in such distribution
will be subject to applicable provisions of the Securities Exchange Act of 1934,
as amended, and the rules and regulations thereunder, including, without
limitation, to the extent applicable, Regulation M of the Exchange Act, which
may limit the timing of purchases and sales of any of the shares of Common Stock
by the selling stockholder and any other participating person. To the extent
applicable, Regulation M may also restrict the ability of any person engaged in
the distribution of the shares of Common Stock to engage in market-making
activities with respect to the shares of Common Stock. All of the foregoing may
affect the marketability of the shares of Common Stock and the ability of any
person or entity to engage in market-making activities with respect to the
shares of Common Stock.
 
We will pay all expenses of the registration of the shares of Common Stock
pursuant to the registration rights agreement, including, without limitation,
Securities and Exchange Commission filing fees and expenses of compliance with
state securities or “blue sky” laws; provided, however, that each selling
stockholder will pay all underwriting discounts and selling commissions, if any
and any related legal expenses incurred by it. We will indemnify the selling
stockholders against certain liabilities, including some liabilities under the
Securities Act, in accordance with the registration rights agreement, or the
selling stockholders will be entitled to contribution. We may be indemnified by
the selling stockholders against civil liabilities, including liabilities under
the Securities Act, that may arise from any written information furnished to us
by the selling stockholders specifically for use in this prospectus, in
accordance with the related registration rights agreements, or we may be
entitled to contribution.



--------------------------------------------------------------------------------




Annex B
 
MICROMET, INC.
 
SELLING STOCKHOLDER NOTICE AND QUESTIONNAIRE


The undersigned holder of shares of the common stock, par value $0.00004 per
share of Micromet, Inc. (the “Company”) issued pursuant to a certain Securities
Purchase Agreement by and among the Company and the Purchasers named therein,
dated as of September 29, 2008 (the “Agreement”), understands that the Company
intends to file with the Securities and Exchange Commission a registration
statement on Form S-3 (the “Resale Registration Statement”) for the registration
and the resale under Rule 415 of the Securities Act of 1933, as amended (the
“Securities Act”), of the Registrable Securities in accordance with the terms of
the Agreement. All capitalized terms not otherwise defined herein shall have the
meanings ascribed thereto in the Agreement.


In order to sell or otherwise dispose of any Registrable Securities pursuant to
the Resale Registration Statement, a holder of Registrable Securities generally
will be required to be named as a selling stockholder in the related prospectus
or a supplement thereto (as so supplemented, the “Prospectus”), deliver the
Prospectus to purchasers of Registrable Securities (including pursuant to Rule
172 under the Securities Act) and be bound by the provisions of the Agreement
(including certain indemnification provisions, as described below). Holders must
complete and deliver this Notice and Questionnaire in order to be named as
selling stockholders in the Prospectus. Holders of Registrable Securities who do
not complete, execute and return this Notice and Questionnaire within three
(3)Trading Days following the date of the Agreement (1) will not be named as
selling stockholders in the Resale Registration Statement or the Prospectus and
(2) may not use the Prospectus for resales of Registrable Securities. 


Certain legal consequences arise from being named as a selling stockholder in
the Resale Registration Statement and the Prospectus. Holders of Registrable
Securities are advised to consult their own securities law counsel regarding the
consequences of being named or not named as a selling stockholder in the Resale
Registration Statement and the Prospectus.
 
NOTICE
 
The undersigned holder (the “Selling Stockholder”) of Registrable Securities
hereby gives notice to the Company of its intention to sell or otherwise dispose
of Registrable Securities owned by it and listed below in Item (3), unless
otherwise specified in Item (3), pursuant to the Resale Registration Statement.
The undersigned, by signing and returning this Notice and Questionnaire,
understands and agrees that it will be bound by the terms and conditions of this
Notice and Questionnaire and the Agreement.


The undersigned hereby provides the following information to the Company and
represents and warrants that such information is accurate and complete:


QUESTIONNAIRE
 
1.Name.
 

 
(a)
Full Legal Name of Selling Stockholder:

     

 

--------------------------------------------------------------------------------


 

 
(b)
Full Legal Name of Registered Holder (if not the same as (a) above) through
which Registrable Securities Listed in Item 3 below are held:

     

 
 

 
(c)
Full Legal Name of Natural Control Person (which means a natural person who
directly or indirectly alone or with others has power to vote or dispose of the
securities covered by the questionnaire):

     

 
 
2. Address for Notices to Selling Stockholder:
 

     
Telephone: _________________________________________________________________________________________________________________ 
Fax: _______________________________________________________________________________________________________________________ 
Contact Person: 
E-mail address of Contact
Person:________________________________________________



3. Beneficial Ownership of Registrable Securities Issuable Pursuant to the
Purchase Agreement:
 

 
(a)
Type and Number of Registrable Securities beneficially owned and issued pursuant
to the Agreement:

     

     

     

 

 
(b)
Number of shares of Common Stock to be registered pursuant to this Notice for
resale:

     

     

     

 
 
4. Broker-Dealer Status:
 

 
(a)
Are you a broker-dealer?

 
Yes ¨   No ¨
 

(b)
If “yes” to Section 4(a), did you receive your Registrable Securities as
compensation for  investment banking services to the Company?

 
Yes ¨   No ¨
 

--------------------------------------------------------------------------------


 
Note:
If no, the Commission’s staff has indicated that you should be identified as an
underwriter in the Registration Statement.

 

 
(c)
Are you an affiliate of a broker-dealer?

 
Yes ¨   No ¨
 

 
Note:
If yes, provide a narrative explanation below:

     

     

 

 
(c)
If you are an affiliate of a broker-dealer, do you certify that you bought the
Registrable Securities in the ordinary course of business, and at the time of
the purchase of the Registrable Securities to be resold, you had no agreements
or understandings, directly or indirectly, with any person to distribute the
Registrable Securities?

 
Yes ¨   No ¨
 

 
Note:
If no, the Commission’s staff has indicated that you should be identified as an
underwriter in the Registration Statement.

 
5. Beneficial Ownership of Other Securities of the Company Owned by the Selling
Stockholder.
 
Except as set forth below in this Item 5, the undersigned is not the beneficial
or registered owner of any securities of the Company other than the Registrable
Securities listed above in Item 3.
 
Type and amount of other securities beneficially owned:
 
______________________________________________________________________________________________________________________________
 
______________________________________________________________________________________________________________________________
 
6. Relationships with the Company:
 
Except as set forth below, neither the undersigned nor any of its affiliates,
officers, directors or principal equity holders (owners of 5% of more of the
equity securities of the undersigned) has held any position or office or has had
any other material relationship with the Company (or its predecessors or
affiliates) during the past three years.
 
State any exceptions here:
______________________________________________________________________________________________________________________________
______________________________________________________________________________________________________________________________


--------------------------------------------------------------------------------


 
7. Plan of Distribution:
 
The undersigned has reviewed the form of Plan of Distribution attached as Annex
A to the Registration Rights Agreement, and hereby confirms that, except as set
forth below, the information contained therein regarding the undersigned and its
plan of distribution is correct and complete.
 
State any exceptions here:
______________________________________________________________________________________________________________________________
______________________________________________________________________________________________________________________________
 
***********
 
The undersigned agrees to promptly notify the Company of any inaccuracies or
changes in the information provided herein that may occur subsequent to the date
hereof and prior to the effective date of any applicable Resale Registration
Statement. All notices hereunder and pursuant to the Agreement shall be made in
writing, by hand delivery, confirmed or facsimile transmission, first-class mail
or air courier guaranteeing overnight delivery at the address set forth below.
In the absence of any such notification, the Company shall be entitled to
continue to rely on the accuracy of the information in this Notice and
Questionnaire.
 
By signing below, the undersigned consents to the disclosure of the information
contained herein in its answers to Items (1) through (7) above and the inclusion
of such information in the Resale Registration Statement and the Prospectus. The
undersigned understands that such information will be relied upon by the Company
in connection with the preparation or amendment of any such Registration
Statement and the Prospectus.
 
By signing below, the undersigned acknowledges that it understands its
obligation to comply, and agrees that it will comply, with the provisions of the
Exchange Act and the rules and regulations thereunder, particularly Regulation M
in connection with any offering of Registrable Securities pursuant to the Resale
Registration Statement. The undersigned also acknowledges that it understands
that the answers to this Questionnaire are furnished for use in connection with
Registration Statements filed pursuant to the Registration Rights Agreement and
any amendments or supplements thereto filed with the Commission pursuant to the
Securities Act.
 
The undersigned hereby acknowledges and is advised of the following
Interpretation A.65 of the July 1997 SEC Manual of Publicly Available Telephone
Interpretations regarding short selling:
 
“An Issuer filed a Form S-3 registration statement for a secondary offering of
common stock which is not yet effective. One of the selling stockholders wanted
to do a short sale of common stock “against the box” and cover the short sale
with registered shares after the effective date. The issuer was advised that the
short sale could not be made before the registration statement become effective,
because the shares underlying the short sale are deemed to be sold at the time
such sale is made. There would, therefore, be a violation of Section 5 if the
shares were effectively sold prior to the effective date.”


--------------------------------------------------------------------------------


 
By returning this Questionnaire, the undersigned will be deemed to be aware of
the foregoing interpretation.
 
I confirm that, to the best of my knowledge and belief, the foregoing statements
(including without limitation the answers to this Questionnaire) are correct.
 
IN WITNESS WHEREOF the undersigned, by authority duly given, has caused this
Questionnaire to be executed and delivered either in person or by its duly
authorized agent.
 
Dated: ____________________________
 
Beneficial Owner: _______________________________________________
           
By:
___________________________________________________      
Name:
     
Title:



PLEASE FAX A COPY OF THE COMPLETED AND EXECUTED NOTICE AND QUESTIONNAIRE, AND
RETURN THE ORIGINAL BY OVERNIGHT MAIL, TO:


David W. Stadinski
Piper Jaffray & Co.
150 East 42nd Street, 35th Floor
New York, New York 10017
Tel: (212) 284-9572
Fax: (212) 284-9579
Email: david.w.stadinski@pjc.com



--------------------------------------------------------------------------------


 